Case 1:19-cr-00561-LAP Document 302-2 Filed 05/10/21 Page 1 of 6




                                        U.S. v. CUTLER                                             959
                                Cite as 840 F.Supp. 959 (E.D.N.Y, 1994)
   Mter his termination, the plaintiff was out       been unjustly terminated. Therefore, over
of work for approximately one year and dur-          the years, plaintiff lost the sum of $91,597.35,
ing that time he received $4,472.00 in unem-         in back pay. In addition, the court will also
ployment compensation. In March 1986, he             award prejudgment interest to this date com-
started as a tax auditor with the Alabama            pounded yearly in the sum of $54,258.87.
State Department of Taxation where he is            See Reichman v. Bonsignore, Brignati &
employed at the present time. His starting          Mazzotta P.C., 818 F.2d 278, 281 {2d Cir.
salary was approximately $20,000, per an-           1987); see also Saulpaugh v. Monroe Com-
num, and it has progressed until today he is        munity Hosp., 4 F.3d 134, 145 (2d Cir.
earning $33,000, per annum. His actual or           1993).12 The total monetary damages to the
approximate earnings were as follows:               plaintiff is in the sum of $145,856.22.
3/86 to     3/87      $ 13,841.00                      In addition, the plaintiff is entitled to be
3/87 to     3/88        25,292.00                   reinstated by the defendant to the position of
3/88 to     3/89        28,446.00
3/89 to     3/90        29,070.00                   auditor, GS-12, Step 5.
3/90 to     3/91        29,911.00                      Therefore,. it is
3/91 to     3/92        30,500.00 (app.)
3/92 to     3/93        31,500.00 (app.)               ORDERED that
3/93 to    12/93        24,750.00 (app.)               1. Plaintiff is awarded the sum of $145,-
                                                    856.22, against the defendant;
         Total          $213,310.00
The total unemployment compensation and                2. Plaintiff be reinstated by the defen-
earnings received by the plaintiff is $217,-        dant to the position of auditor, Grade GS-12,
                                                    Step 5, as of January 1, 1994; and
782.00.
  If the plaintiff had completed his training          3. Plaintiff may file an application for at-
program and continued with the Air Force            torney's fees and expenses within fourteen
Audit Agency as an auditor, his salary would        (14) days. The defendant may file its opposi-
have progressed as follows:                         tion to plaintiffs application, if any, within
                                                    fourteen (14) days thereafter.
      4/14/85 to     4/28/85 $        736.72
      4/28/85 to     4/27/86      21,804.00            The clerk is directed to enter judgment
      4/27/86 to     5/11/86          866.58        accordingly.
      5/11/86 to      1/1/87      16,741.79
        1/1/87 to    5/10/87        9,405.69           IT IS SO ORDERED.
      5/10/87 to     5/24/87        1,079.92
      5/24/87 to      1/1/88      20,041.23
        1/1/88 to    5/22/88      12,776.15
      5/22/88 to      1/1/89      21,123.08
        1/1/89 to' 5/21/89        13,743.46
      5/21/89 to      1/1/90      22,699.08
        1/1/90 to    5/20/90      14,697.31          UNITED STATES of America, Plaintiff,
      5/20/90 to      1/1/91      24,250.46
                                                                               v.
        1/1/91 to     1/1/92      41,023.00
        1/1/92 to    5/17/92      15,618.73                  Bruce CUTLER, Defendant.
      5/17/92 to      1/1/93      27,102.15                    No. 91-CR-1189 (TCP).
        1/1/93 to     1/1/94      45,670.00
                                                              United States District Court,
                      Total    $309,379.35
                                                                    E.D. New York.
(Defs. Ex. F)
                                                                          Jan. 7, 1994.
  The back pay would be the difference be-
tween the amount of money he actually re-
ceived from unemployment and salary, and                 By order to show cause, defense counsel
the money he would have received had he not         for alleged organized crime boss was charged
12. Prejudgment interest has been determined by        in 1993. These rates are based on the federal
  annual rates of II% in 1985, 9.5% in 1986,           short-term rate pursuant to the· Internal Revenue
  9.25% in 1987, 10.5% in 1988, 11.5% in 1989,         Code, 26 U.S.C. § 6621, guidelines for underpay-
  11% in 1990, 11% in 1991, 8% in 1992, and 7%         ment of taxes.
Case 1:19-cr-00561-LAP Document 302-2 Filed 05/10/21 Page 2 of 6




 960                             840 FEDERAL SUPPLEMENT

 with criminal contempt for knowingly and            4. Attorney and Client e=>32(15)
 willfully violating court's order directing              Local rule which governed extrajudicial
 counsel to comply with local rule which pro-        statements made by attorneys in criminal
 hibited counsel from making certain extraju-        matters absolutely prohibited statements
 dicial statements. Following bench trial, the       about matters in six enumerated categories;
 District Court, Platt, Chief Judge, held that:      reference in rule to statements creating "rea-
 (1) trial judge's statement about enforcement       sonable likelihood" of prejudice to fair trial
 of orders prohibiting counsel from making           did not refer to statements which fell within
 extrajudicial statements constituted specific       explicit    categories.     U.S.Dist.Ct.Rules
 and definite "order" for purposes of holding        E.D.N.Y., Criminal Rule 7.
 counsel in contempt; (2) judge's "admoni-
 tion" about observing rule against making           5. Attorney and Client e=>32(15)
 extrajudicial statements was not "order" for           Contempt e=>20
 contempt purposes; (3) rule prohibiting                  Extrajudicial statements by defense
 counsel from making extrajudicial statements        counsel for alleged organized crime boss re-
 which fit within enumerated categories was          garding defendant's admirable character,
 absolute; (4) counsel's statements violated         zealousness of prosecution, incredible wit-
 rule; (5) counsel's statements were reason-         nesses who would be called, and lack of valid
 ably likely to interfere with fair trial; and (6)   evidence violated local rule prohibiting coun-
 counsel was guilty of contempt because coun-        sel in criminal matters from making extraju-
 sel acted willfully and knowingly in disobey-       dicial statements about certain topics rele-
 ing court's orders.                                 vant to such matters; thus, statements vio-
       Ordered accordingly.                          lated court's order to observe rule and could
                                                     serve as basis for criminal contempt charge.
                                                     U.S.Dist.Ct.Rules E.D.N.Y., Criminal Rule 7.
1. Contempt e=>60(3)
     In order to sustain conviction for crimi-       6. Contempt e=>20
nal contempt, government must establish, be-              Defense counsel's failure to challenge
yond reasonable doubt, that court gave de-           court orders which prohibited counsel from
fendant certain orders, that defendant dis-          making extrajudicial statements about prose-
obeyed or disregarded those orders, and that         cution of alleged organized crime boss
defendant acted willfully and knowingly in           through appropriate judicial process, and
disobeying court's orders.                           counsel's minimal attempt to clarify judge's
2. Contempt e=>20                                    order before defying it, constituted contemp-
                                                     tuous behavior.
     Trial judge's statements regarding en-
forcement of orders prohibiting counsel in           7. Attorney and Client e=>32(15)
criminal trial from making extrajudicial                  Extrajudicial statements by defense
statements in violation of local rule, and hold-     counsel for alleged organized crime boss
ing persons who violated orders accountable,         gave rise to "reasonable likelihood" that pub-
constituted definite and specific "order" for        lic dissemination of such statements would
criminal contempt purposes. U.S.Dist.Ct.             occur and would interfere with fair trial, in
Rules E.D.N.Y., Criminal Rule 7.                     violation of local rule against such statements
      See publication Words and Phrases              and court's order; counsel knew prosecution
    for other judicial constructions and def-
    initions.                                        was receiving extensive publicity, made ad-
                                                     missions that counsel sought to influence
3. Contempt e=>20                                    "prospective veniremen," and understood po-
    Trial judge's "admonition" to counsel in         tential effect of publicity on jury. U.S.Dist.
criminal trial to observe local rule against         Ct.Rules E.D.N.Y., Criminal Rule 7.
making extrajudicial statements about case
did not constitute "order" for criminal con-         8. Attorney and Client e=>32(15)
tempt       purposes.      U.S.Dist.Ct.Rules             Defense counsel for alleged crime boss
E.D.N.Y., Criminal Rule 7.                           acted willfully and knowingly in disobeying
Case 1:19-cr-00561-LAP Document 302-2 Filed 05/10/21 Page 3 of 6




                                               U.S. v. CUTLER                                               961
                                       Cite as 840 F.Supp. 959 (E.D.N.Y. 1994)
trial court's order which prohibited counsel               siding on the case must take every measure
from violating local rule which governed                   at his or her command to protect the authori-
making of extrajudicial statements regarding               ty of the Court and the integrity of the entire
prosecution: counsel knew of extensive pub-                judicial process and it must also make sure
licity prosecution was receiving and potential             that conduct and statements by attorneys
effect on jurors; trial judge warned counsel               and their clients conform with their orders,
to observe rule, ordered counsel to stop mak-              directions and instructions and not degrade
ing statements, and told counsel how to re-                the profession or disserve justice. On the
spond to media; and counsel's statements                   other hand, the Court must be mindful of an
were not made in response to media reports                 attorney's duty to prosecute or defend vigor-
of information from government. U.S.Dist.                  ously a client's case, rights, position and sta-
Ct.Rules E.D.N.Y., Criminal Rule 7.                        tus to the full extent of his or her ability
                                                           within the parameters of reasonable behav-
                                                           ior. In this case, the tension between these
  Zachary W. Carter, U.S. Atty. by John J.                 opposing considerations is heightened by the
Gallagher, Sp. Pros., Brooklyn, NY, for U.S.               notoriety of the defendant and his client and
  Goldman & Hafetz by Frederick P. Hafetz,                 the publicity surrounding the case in which
Susan Necheles, New York City, for defen-                  the acts complained of occurred. In reaching
dant.                                                      its decision herein and on the prior motion to
                                                           dismiss, this Court has been ever conscious
        MEMORANDUM AND ORDER                               and mindful of these factors and to the best
   PLATT, Chief Judge.                                     of its ability has given them every possible
                                                           weight and consideration.
   By Order to Show Cause dated April 27,
1992, with a statement of charges and exhib-                BACKGROUND
its annexed, defendant was charged with                       Defendant in this action, Bruce Cutler,
criminal contempt of this Court in violation of            Esq., represented John Gotti in the criminal
18 U.S.C. § 401(3) for having knowingly and                matter of United States v. John Gatti, 90-
wilfully violated and disregarded this Court's             CR-1051 (ILG). From the date of the in-
orders (Glasser, J.) of December 21, 1990,                 dictment on, there was voluminous press on
January 9, 1991 and July 22, 1991 directing                that case, and in the various pre-trial confer-
counsel to comply with Local Criminal Rule 7               ences on the dates above, Judge Glasser of
of the Eastern District of New York.                       this Court expressed his concern that the
   Disciplinary proceedings, particularly con-             case be tried in the courtroom and not in the
tempt proceedings involving attorneys, are                 press and directed the parties to refrain from
one of the more unpleasant tasks confronting               commenting to the press in a way which was
Judges with plenary powers. This case is no                violative of Local Criminal Rule 7 of the
exception. On the one hand, the Judge pre-                 Eastern District of New York. 1 Despite this,
1.    Local Criminal Rule 7: "Free Press-Fair Trial             ed by means of public communication that
     Directives," states in pertinent part:                     goes beyond the public record or that is not
         (a) It is the duty of the lawyer or law firm           necessary to inform the public that the investi-
       not to release or authorize the release of infor-        gation is underway, to describe the general
       mation or opinion which a reasonable person              scope of the investigation, to obtain assistance
       would expect to be disseminated by means of              in the apprehension of a suspect, to warn the
       public communication, in connection with                 public of any dangers or otherwise to aid in the
       pending or imminent criminal litigation with             investigation.
       which a lawyer or a law firm is associated, if              From time of arrest, issuance of an arrest
       there is a reasonable likelihood that such dis-          warrant or the filing of a complaint, informa-
       semination will interfere with a fair trial or           tion or indictment, in any criminal matter until
       otherwise prejudice the due administration of            the commencement of trial or disposition with-
      justice, [sic] With respect to a grand jury or
                                                                out trial, a lawyer or law firm associated with
       other pending iiwestigation of any criminal
       matter, a lawyer participating in or associated          the prosecution or defense shall not release or
       with the investigation shall refrain from mak-           authorize the release of any extrajudicial state-
       ing any extrajudicial statement which a rea-             ment which a reasonable person would expect
      sonable person would expect to be disseminat-             to be disseminated by means of public commu-
Case 1:19-cr-00561-LAP Document 302-2 Filed 05/10/21 Page 4 of 6

                                          U.S. v. CUTLER
                                  Clteasl\15 F.Supp. 599 (E.D.N.Y. 1993)
                                                                                                 599
 ed States citizens covered claims under              contempt charges in their entirety or, in
 § 12(2) of the 1933 Act); Slwarson/American          alternative, to dismiss certain specified
E'xpress, Inc. v. McMahon, 482 U.S. 220, 107          charges in order to show cause charging
S.Ct. 2332, 96 L.Ed.2d 185 (1987) (arbitration        defense counsel with criminal contempt of
a;~eement between United States citizens              court. The District Court, Platt, Chief
covered claims under § 10(b) of the 1934              Judge, held that: (1) given limited facts be-
Act).                                                 fore court, factual issues presented could
  On the basis of these decisions this court          only be given their due consideration at trial
will enforce the arbitration agreement as to          justifying denial of motion to dismiss, and (2)
the claims framed in terms of the securities          local rule instructing an attorney to avoid
laws.                                                 extrajudicial statements reasonably l:ikely to
                                                      prejudice fair trial and setting forth in detail
   If plaintiffs have rights under the securi-        six kinds of out-of-court commentary that
ties laws, a matter which this court does not         violates standard was not inherently vague,
address, and if the arbitration award fails           did not violate attorney's free speech rights,
adequately to protect those rights, plaintiffs        and was not discriminatory in favor of prose-
may challenge enforcement of the award.               cutorial speech.
Under the Convention, a court may refuse to
enforce an award that ''would be contrary to                Motion denied.
the public policy of that country." Conven-                 See also, 796 F.Supp. 710.
tion, Art. V(2)(b). See Mitsubish~ 473 U.S.
at 637 n. 19, 105 S.Ct. at 3359 n. 19 (should
arbitration award fail to address claimant's          1. Contempt ®;:>20
fHderal statutory rights, award would be                   Wilful disobedience of court order is nec-
"against public policy'').                            essary prerequisite to imposition of eriminal
                                                      contempt, and thus, ambiguous and equivocal
                                                      order would necessa:rily preclude sueh find-
                      III.
                                                      ing; order must be sufficiently clear that it
    Defendants' motion for summary judgment           leaves no doubt about what is required to be
iE. granted, and the complaint is dismissed in        done.
favor of arbitration.
                                                      2. Contempt 0;:>20
   So ordered.
                                                           Clarity of order is question of fact which
                                                      must be judged according to reasonable stan-
                                                      dard and context in which it was entered and
                                                      audience to which it addressed prior to impo-
                                                      sition of criminal contempt.
                                                      3. Contempt ®;:>20
                                                           There is no particular word or phrase
                                                      that serves as talisman in converting benign
      UNITED STATES of America,
                                                      or cautionary directive into order for pur-
                       v.                             poses of criminal contempt; court must con-
       Bruce CUTLER, Defendant.                       sider relevant facts at time directive was
                                                      issued.
              No. 91 CR 1189.
                                                      4. Contempt ®;:>20
       United States District Court,                       At the very least court's statements to
             E.D. New York.                           defense counsel and prosecutor in conference
                 March 8, 1993.                       during criminal trial constituted warnings to
                                                      comply with Local Rule 7 governing commu-
                                                      nications with media, and, as such, state-
     Counsel for defendant, an alleged orga-          ments possessed significant evidentiary value
nized crime boss, moved to dismiss criminal           with respect to defense counsel's wilfulness
Case 1:19-cr-00561-LAP Document 302-2 Filed 05/10/21 Page 5 of 6

    600                           815 FEDERAL SUPPLEMENT

    in violating subsequent order of court specifi-   9. Contempt e->20
    cally requiring defense counsel and prosecu-           Attorney seeking to avoid contempt cita-
    tor to comply with local rule regarding com-      tion for wilful violation of judicial order to
    munications with media. U.S.Dist.Ct.Rules         not try case in newspaper would be required
    E.D.N.Y., Criminal Rule 7.                        either to seek permission of court to make
                                                      statements to media or bring action declaring
    5. Attorney and Client e->32(15)                  substance of order to be unconstitutional.
        Attorneys admitted to practice in New
                                                      10. Contempt e->10
   York federal district court have sworn obli-
   gation to have read, be familiar with, and              Local rule instructing attorney to avoid
   faithfully adhere to rules of court, including     extrajudicial statements reasonably likely to
   Local Rule 7 of criminal rules governing           prejudice fair trial and setting forth in detail
   communications with media; attorneys also          six kinds of out-of-court commentary that
   have ethical obligation to adhere to American      violate standard was not inherently vague so
   Bar Association Model Rule of Professional         as to preclude criminal contempt charge
   Conduct 3.6 and chapter 8 of American Bar          based on violation of rule. U.S.Dist.Ct.Rules
   Association Standards for Criminal Justice,        E.D.N.Y., Criminal Rule 7.
   both of which impose somewhat less restric-        11. Contempt e->20
   tive substantial likelihood of material preju-          Contempt power is potent one and may
   dice standard with respect to extrajudicial        only be exercised in those instances where
   statements.     U.S.Dist.Ct.Rules E.D.N.Y.,        defendant has wilfully violated clear and defi-
   Criminal Rule 7; ABA Rules of Prof.Con-            nite order.
   duct, Rule 3.6.
                                                      12. Contempt e->10
   6. Contempt e->54(4)                                    Local rule instructing attorney to avoid
        Defense counsel's motion to dismiss con-      extrajudicial statements reasonably likely to
   tempt charges with regard to trial judge's         prejudice fair trial and setting forth in detail
   two warnings in conference to defense coun-        six kinds of out-of-court commentary that
   sel and prosecutor not to try case in newspa-      violates standard was narrowly drawn in sim-
   per had to be denied given limited facts           ple terms commonly understood by those
   before court as to whether' judge's state-         schooled in law so as to preclude finding of
   ments justified imposition of criminal con-        inherent vagueness.          U.S.Dist.Ct.Rules
   tempt against defense counsel, and factual         E.D.N.Y., Criminal Rules 7, 7(a), (a)(l-6).
   issues presented could only be given their         13. Constitutional Law e->90.1(3)
   due consideration at trial.
                                                          Contempt e->10
   7. Contempt e->54(4)                                     Local rule instructing attorney to avoid
                                                      extrajudicial statements reasonably likely to
        Whether defense counsel's extrajudicial
                                                      prejudice fair trial and setting forth in detail
   statements to press during criminal trial
                                                      six kinds of out-of-court commentary that
   were result of defense counsel's wilful viola-
                                                      violates standard was not overly broad in
   tion of clear and definite order of trial court
                                                      violation of First Amendment; "reasonable
   to not communicate with press was question
                                                      likelihood" standard struck constitutionally
   of fact that had to await trial on merits and
                                                      permissible balance between attorney's First
   could not be decided on motion to dismiss.
                                                      Amendment rights and Sixth Amendment
   U.S.Dist.Ct.Rules E.D.N.Y., Criminal Rule 7.
                                                      imperative for fair trial and impartial jury.
   8. Judgment e->660*, 664                           U.S.C.A Const.Amends. 1, 6; U.S.Dist.Ct.
                                                      Rules E.D.N.Y., Criminal Rules 7, 7(a), (a)(l-
        Under collateral bar doctrine, judicial       6).
   order must be obeyed until vacated or over-
   ruled unless order is transparently invalid or     14, Attorney and Client e->32(15)
   court issuing order lacked subject matter              Since clear and present danger is not
   jurisdiction.                                      necessary prerequisite to regulating extraju-
Case 1:19-cr-00561-LAP Document 302-2 Filed 05/10/21 Page 6 of 6

                                         U.S. v. CUTLER
                                 Clteas815 F.Supp. 599 (E.D.N.Y. 1993)
                                                                                              601
 dicial attorney speech, district court may          charging defendant with criminal contempt of
 hold that any sufficiently precise standard         Court in violation of 18 U.S.C. § 401(3). For
 may be enforced in contempt proceeding if           the reasons set forth below, these ·motions
 court enters lawful order of reasonable speci-      are denied.
 ti.city, order was violated, and violation was      BACKGROUND
 wilful. U.S.C.A Const.Amends. 1, 6.
                                                        This proceeding arises out of a series of
 15. Attorney and Client ~32(15)                     extrajudicial statements made by Bruce Cut-
      Constitutional Law ~90.1(3)                    ler during Cutler's representation of John
      Local rule instructing attorney to avoid       Gotti in the criminal matter United States v.
 those extrajudicial statements reasonably           Gatti. The case was the subject of virtually
 likely to prejudice fair trial and setting forth    unprecedented media coverage, with both
 in detail six kinds of out-of-court commentary      Mr. Cutler and the Government vying for the
 that violates standard did not discriminate in      microphone. The Government urges that,
 favor of prosecution in criminal trials so as to    although much of the evidence in the Gatti
 violate First Amendment. U.S.C.A. Const.            case was sealed at defense counsel's request,
 .Amend. 1; U.S.Dist.Ct.Rules E.D.N.Y.,              Cutler waged an intensive media campaign to
 Criminal Rule 7.                                    shape the public's perception of John Gotti
                                                     and the evidence against him. The campaign
16. Contempt ~54(4)                                  was intended to create an "aroma" or perva-
      Motion to dismiss . certain specified          sive theme that John Gotti was the victim of
charges in order to show cause as to why             overzealous and corrupt Government prose-
defense counsel should not be held in con-           cutors. It was statements made by Cutler in
tempt for violating court order requiring at-        the course of this media campaign that the
torneys to adhere to local rule governing            Government charges ran afoul of Local Rule
statements to press on grounds that extraju-         7 and, consequently, Judge Glasser's three
dicial statements by defense counsel at issue        statements regarding the local rule which the
either concerned matters not proscribed by           Government claims to be orders.
local rule or were in reply to charges of
misconduct against him or merely repeated              A December 21, 1990, "Adrrwnition" to
arguments previously made in court would be              Comply with Rule 7
denied; motion raised important factual is-
sues that could only be adequately assessed             On December 16, 1990, defense counsel
after considering all evidence presented at          Gerald Schargel requested that Judge Glas-
trial. U.S.Dist.Ct.Rules E.D.N.Y., Criminal          ser close the detention hearing for Gotti and
E:ule 7.                                             his co-defendants, Salvatore Gravano, Frank
                                                     Locascio and Thomas Gambino, in order to
                                                     prevent the prospective pool of jurors from
  Mary Jo White, U.S. Atty. by John J.               becoming contaminated by the deluge of pre-
Gallagher, Kelly D. Talcott, Special Prosecu-        trial publicity. (Appendix to Mem. of the
tors, Brooklyn, NY, for U.S.                         U.S. in Opp. to Def.'s Mot. to Dismiss Crimi-
                                                     nal Contempt Charges [hereinafter "Gov't.'s
   Goldman & Hafetz by Frederick P. Hafetz,
 Susan Necheles, Kaplan & Katzberg by Rob-           Appendix"], Ex. 1.) The Government op-
                                                     posed· closure on the ground that a fair trial
 ert F. Katzberg, New York City, for defen-
                                                     could be assured by voir dire or other avail-
 dant.
                                                     able means. (Gov't.'s Appendix, Ex. 2.) The
                                                     media agreed, noting that the publicity sur-
      MEMORANDUM AND ORDER
                                                     rounding the case was already "so wide-
   PLATT, Chief Judge.                               spread" that closure would have little effect.
                                                     (Gov't.'s Appendix, Ex. 3.)
   Defendant Bruce Cutler moves to dismiss
the criminal contempt charges in their en-             On December 21, 1990, the Government,
tirety or, in the alternative, to dismiss certain    defense counsel, and the media appeared be-
s:pecified charges in the Order to Show Cause        fore Judge Glasser to argue the motion to
